Citation Nr: 0838908	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-38 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for osteoarthritis, 
including rheumatism.

2. Entitlement to service connection for peptic ulcer 
disease.

3. Entitlement to service connection for asthma.  

4. Entitlement to nonservice connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1943 to 
August 1945 with the Philippine Guerrillas and from August 
1945 to April 1946 with the Regular Philippine Army.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied service connection for 
osteoarthritis, peptic ulcer, and asthma.  The veteran was 
also denied entitlement to nonservice connected disability 
pension in an August 2005 statement of the case.  

The veteran failed to appear at a scheduled Board hearing. 
 

FINDINGS OF FACT

1. The evidence is against a finding that the veteran has 
osteoarthritis, including rheumatism disability attributable 
to service.

2. The evidence is against a finding that the veteran has 
peptic ulcer disease disability attributable to service.

3. The evidence is against a finding that the veteran has 
asthma disability attributable to service.

4. The evidence is against a finding that the veteran is 
entitled to nonservice connected disability pension benefits.  






CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis, 
including a rheumatism disability, have not been met.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310(a) (2007).

2. The criteria for service connection for a peptic ulcer 
disease disability have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.317 (2007).

3.  The criteria for service connection for asthma have not 
been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

4. The criteria for entitlement to nonservice connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107(a), 1502, 1521(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(a), (d), 3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 
3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the veteran with pre-adjudication notice 
regarding the service connection claims for osteoarthritis, 
ulcer and asthma in November 2004.  The RO provided the 
veteran with the notice of the criteria for assigning 
disability ratings and effective dates in February 2008.  
While notice of the criteria for assigning disability and 
effective dates was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Moreover, as 
service connection will not be granted, no conceivable 
prejudice could conceivably result from the untimely 
notification.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has afforded the veteran an opportunity for a hearing, 
obtained service medical records and assisted the veteran in 
obtaining evidence.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Regarding whether the veteran had qualifying service to 
establish eligibility for nonservice- connected pension 
benefits, the record includes verification of the veteran's 
service.  Because qualifying service and how it may be 
established are governed by law and regulations and because 
the service department's certification is binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Analysis

I. Entitlement to service connection for osteoarthritis, 
ulcer, and asthma.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran alleges he incurred osteoarthritis, ulcer, and 
asthma due to his service.  He noted in an April 2005 
statement in support of his claim that he incurred these 
conditions while fighting in the jungle, which included 
exposure to inclement weather and air pollution.  

Service medical records do not document any treatment or 
complaints of osteoarthritis, ulcer or asthma.  The veteran's 
April 1946 discharge medical examination does not indicate 
the veteran suffered from any of these conditions at 
discharge.  The veteran also submitted as evidence another 
form, which is titled as a discharge medical examination, 
indicating the veteran incurred, in pertinent part, ulcer and 
asthma while in service.  However, this form is dated in 
1960, is approximately 14 years after the veteran's military 
service ended, and has no probative value. 

A medical certificate dated December 2004 from a treating 
doctor stated that the veteran had been diagnosed with 
osteoarthritis, rheumatoid in character, but it did not 
indicate the condition was connected to service.  

The record also contains a sworn affidavit from two of the 
veteran's colleagues stating that the veteran acquired, in 
pertinent part, ulcer, asthma and arthritis due to his 
military service.  The affidavit continued that the veteran 
was treated with herbal medicines by a deceased doctor and 
that no records exist to verify the treatment.  As there is 
no showing that either of the veteran's colleagues has any 
medical expertise, this evidence has no probative value.

A municipal health officer who is also a doctor stated in 
multiple statements in support of the veteran's claim that 
the veteran currently suffers from osteoarthritis, peptic 
ulcer and bronchial asthma.  The doctor linked the condition 
to the veteran's military service.  However, there are no 
treatment records from this doctor, and the doctor stated 
that the veteran had only been under his care since February 
2005.  He provided no support for his conclusion that the 
veteran's condition was connected to military service.   This 
evidence is, likewise, of no probative value with respect to 
whether any of the claimed disabilities is related to 
service.

Service medical records do not include any complaints or 
treatment for osteoarthritis, ulcer, or asthma, and the 
veteran's discharge examination similarly did not mention any 
of these conditions.  The record since discharge includes no 
treatment notes documenting that the veteran was treated for 
osteoarthritis, ulcer, or asthma.  The record contains an 
opinion from a treating doctor that the veteran incurred 
osteoarthritis, ulcer, and asthma in service, but the doctor 
provides no support for these opinions and there are no 
treatment records from the doctor.  The remainder of the 
evidence is essentially lay statements from the veteran and 
his colleagues, but nothing from medical professionals 
supporting the veteran's claim.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for osteoarthritis, ulcer, and asthma is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  

II.  Entitlement to nonservice connected disability pension 
benefits.  

The veteran alleges that he is entitled to nonservice 
connected disability pension benefits.  

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d). "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law. 38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension. 38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included for compensation purposes, 
but not for pension. 38 C.F.R. § 3.40(d)(1). Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army. 38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), where the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" of 
the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge. In the case of members of the Commonwealth 
Army, the date of release will be no later than June 30, 
1946. 38 C.F.R. § 3.41(a).  The active service in the 
guerrilla forces will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person had qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  This agency does not have 
the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record indicates that the veteran had active 
military service from February 1943 to August 1945 with the 
Philippine Guerrillas and from August 1945 to April 1946 with 
the Regular Philippine Army.  

This period of service for the veteran fails to render him 
eligible for non-service-connected disability pension 
benefits.  Service before July 1, 1946, in the organized 
forces of the government of the Commonwealth of the 
Philippines while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerrilla forces subsequently recognized by a 
service department, does not qualify as active service for 
certain VA benefits, including non-service-connected 
disability pension.  38 U.S.C.A. § 107(a); see also Fonseca 
v. Derwinski, 2 Vet. App. 54, 55 (1992).

Thus, the veteran's service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to the non-service-connected disability pension 
administered by VA. 38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The veteran has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law. See 
Sabonis v. Brown, supra.



ORDER

1. Entitlement to service connection for osteoarthritis, 
including rheumatism, is denied.

2. Entitlement to service connection for peptic ulcer disease 
is denied.

3. Entitlement to service connection for asthma is denied.  

4. Entitlement to nonservice connected disability pension 
benefits is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


